Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered December 11, 1981, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain items recovered by the police after the arrest of the defendant.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in denying his motion to suppress on the ground that his arrest was not based on probable cause. We disagree. The uncontro*743verted evidence established that the arresting officers knew that a crime had been committed, that defendant fit the description of one of the perpetrators, and that he fled from the police after the officers had identified themselves and ordered him to stop (see, People v Hearns, 122 AD2d 955, lv denied 68 NY2d 914). Based on the totality of circumstances known to the arresting officers, we conclude that there was probable cause to arrest the defendant (see, People v Bigelow, 66 NY2d 417; People v Brown, 127 AD2d 674).
We have examined the defendant’s remaining contentions and find them to be without merit. Rubin, J. P., Hooper, Sullivan and Balletta, JJ., concur.